Exhibit 10.26

JOURNAL COMMUNICATIONS, INC.

Summary of Non-Employee Director Compensation

Effective Date of December 12, 2006

 

Cash Compensation

  

Annual Retainer Fee

   $ 30,000

Meeting Fees

  

(Per Meeting)

   $ 1,500

(Teleconference Meeting)

   $ 1,000

Board Committee Retainers

  

Compensation Committee Chair

   $ 7,500

Human Resources Committee Chair

   $ 5,000

Lead Director/Nominating and Corporate Governance Committee Chair

   $ 10,000

Audit Committee Chair

   $ 7,500

Equity Compensation

  

Annual Grant of Unrestricted Class B Shares

     5,000 shares